       Case 2:17-cv-00954-KG-CG Document 94 Filed 10/14/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL, et al.,

              Plaintiffs,

       v.                                                       CV No. 17-954 KG/CG

PHILLIP P. MADRON, et al.,

              Defendants.

                            ORDER VACATING MOTION HEARING

       THIS MATTER is before the Court upon review of the record. Upon receipt of the

Plaintiff’s Notice of Withdrawal (the “Notice”), (Doc. 93), filed October 13, 2020, the

Court shall vacate the Motion Hearing scheduled for Wednesday, October 14, 2020.

       IT IS THEREFORE ORDERED that the Motion Hearing scheduled for

Wednesday, October 14, 2020, at 2:30 p.m. is hereby VACATED.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
